Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending. Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

	The claims of the instant application are under prosecution and as such may be amended, as such Double Patenting Rejections will not be revisited and will be held in abeyance until allowable subject matter is to be found.
	

Instant Application
Patent US 10,587,812
21. (New) A method of generating an image using a lens and an image sensor, the method comprising:(a) adjusting a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor while at least a second region of the image field is substantially out of focus on the image sensor, (b) capturing a first image, on the image sensor, of the first region, and (c) at least partially correcting the first image for field-of-view distortion, wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, wherein the larger region of the image field includes a second sub-region, the method further comprising combining at least some of the first sub-region and the second sub-region to form a substantially in-focus image of the larger region, the method further comprising displaying the substantially in-focus image of the larger region.

22. (New) The method of claim 21, wherein adjusting the position of the lens relative to the image sensor comprises adjusting an axial distance of the lens from the image sensor.

23. (New) The method of claim 21, wherein the lens comprises a MEMS-actuated lens.

24. (New) The method of claim 21, further comprising repeating (a) to (c) for the second sub-region.

25. (New) The method of claim 24, further comprising: dividing the larger region into the first sub-region and the second sub-region.

26. (New) The method of claim 21, further comprising: automatically selecting the larger region of the image field of which to form the substantially in-focus image.

27. (New) The method of claim 26, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field.

28. (New) The method of claim 27, wherein (b) and (c) are performed on visible colour planes of the first image.

29. (New) The method of claim 26, wherein the automatically selecting is based on face detection or gesture detection or both.

30. (New) The method of claim 26, wherein the automatically selecting is based on video or audio analysis or both.

31. (New) A digital image acquisition device for generating an image comprising: a lens; an image sensor; and a processor, the processor configured to: (a) adjust a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor while at least a second region of the image field is substantially out of focus on the image sensor, (b) capture a first image, on the image sensor, of the first region, and (c) at least partially correct the first image for field-of-view distortion, wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, wherein the larger region of the image field includes a second sub-region, the processor further configured to combine at least some of the first sub-region and the second sub-region to form a substantially in-focus image of the larger region, and the processor is further configured to display the substantially in-focus image of the larger region.

(New) The device of claim 31, wherein adjusting the position of the lens relative to the image sensor comprises adjusting an axial distance of the lens from the image sensor.

33. (New) The device of claim 31, wherein the lens comprises a MEMS-actuated lens.

34. (New) The device of claim 31, wherein the processor is further configured to repeat (a) to (c) for the second sub-region.

35. (New) The device of claim 31, wherein the processor is further configured to divide the larger region into the first sub-region and the second sub-region.

36. (New) The device of claim 31, wherein the processor is further configured to automatically select the larger region of the image field of which to form the substantially in- focus image.

37. (New) The device of claim 36, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field.

38. (New) The device of claim 37, wherein (b) and (c) are performed on visible colour planes of the first image.

39. (New) The device of claim 36, wherein the automatically selecting is based on face detection or gesture detection or both.

40. (New) The device of claim 36, wherein the automatically selecting is based on video or audio analysis or both.
1. A method of generating a digital video (see claim 31 of instant application) image using a lens positioned in front of an image sensor array, including providing a lens having a sufficiently wide field of view (WFOV), and positioned sufficiently near to the sensor array, that the image field of the lens is so curved at the sensor array that different regions of the image field are substantially in focus on the sensor array for different positions of the lens relative to the sensor array, the method further comprising: (a) selecting a desired region of interest in the image field of the lens, (b) adjusting the position of the lens relative to the sensor array so that the selected region of interest is brought substantially into focus on the sensor array, (c) capturing and storing the image on the sensor array of the substantially in-focus selected region of interest, (d) at least partially correcting the stored substantially in-focus image for field-of-view distortion due to said WFOV lens, (e) displaying the corrected image, and (f) cyclically repeating steps (a) to (e).

2. The method claimed in claim 1, wherein adjusting the position of the lens relative to the sensor array comprises adjusting the axial distance of the lens from the sensor array.

3. The method claimed in claim 1, wherein the selected region of interest is one of a plurality of sub-regions of a larger region of interest which cannot be brought substantially into focus as a whole on the sensor array, and wherein step (b) comprises adjusting the position of the lens in respect of each said sub-region to bring that sub-region substantially into focus on the sensor array, and step (c) comprises capturing and storing each said sub-region, and combining the stored sub-region images to form a substantially in-focus image of the larger region of interest.

4. The method claimed in claim 1, wherein the lens comprises a MEMS-actuated lens.

5. The method claimed in claim 1 wherein step (a) comprises selecting a plurality of regions of interest and repeating steps (b) to (e) for each region of interest.

6. The method of claim 1 wherein step (a) comprises automatically detecting a desired region of interest within the complete image field.

7. The method of claim 6 wherein said image comprises a plurality of image planes including an infra-red (IR) image plane and wherein said automatically detecting is performed on said IR plane of said image.

8. The method of claim 7 wherein said steps (c) to (e) are performed on visible colour planes of said image.

9. The method of claim 7 wherein said automatically detecting is based on face detection or gesture detection or both.

10. The method of claim 1 wherein said selecting is based on video or audio analysis or both.

11. A digital image acquisition device for generating a digital video image comprising: a lens positioned in front of an image sensor array, the lens having a sufficiently wide field of view (WFOV), and being positioned sufficiently near to the sensor array, that the image field of the lens is so curved at the sensor array that different regions of the image field are substantially in focus on the sensor array for different positions of the lens relative to the sensor array, the device including a processor arranged to iteratively: (a) select a desired region of interest in the image field of the lens, (b) adjust the position of the lens relative to the sensor array so that the selected region of interest is brought substantially into focus on the sensor array, (c) capture and store the image on the sensor array of the substantially in-focus selected region of interest, (d) at least partially correct the stored substantially in-focus image for field-of-view distortion due to said WFOV lens, and (e) display, transmit or store the corrected image.

12. The device claimed in claim 11, wherein adjusting the position of the lens relative to the sensor array comprises adjusting the axial distance of the lens from the sensor array.

13. The device claimed in claim 11, wherein the selected region of interest comprises one of a plurality of sub-regions of a larger region of interest which cannot be brought substantially into focus as a whole on the sensor array, and wherein step (b) comprises adjusting the position of the lens in respect of each said sub-region to bring that sub-region substantially into focus on the sensor array, and step (c) comprises capturing and storing each said sub-region, and combining the stored sub-region images to form a substantially in-focus image of the larger region of interest.

14. The device claimed in claim 11, wherein the lens comprises a MEMS-actuated lens.

15. The device claimed in claim 11 wherein step (a) comprises selecting a plurality of regions of interest and repeating steps (b) to (e) for each region of interest.

16. The device of claim 11 wherein step (a) comprises automatically detecting a desired region of interest within the complete image field.

17. The device of claim 16 wherein said image comprises a plurality of image planes including an infra-red (IR) image plane and wherein said automatically detecting is performed on said IR plane of said image.

18. The device of claim 17 wherein said steps (c) to (e) are performed on visible colour planes of said image.

19. The device of claim 17 wherein said automatically detecting is based on face detection or gesture detection or both.

20. The device of claim 11 wherein said selecting is based on video or audio analysis or both.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   
Claims 21-40 are rejected under DP rejection based on claim 1-20 of Patent US 10,587,812.
Additionally claims 21-40 are also rejected under DP based on claims 1-20 of US 2014/0307097.  Although claims of 097’ are abandoned, 097’ can be revived and as such the DP rejection is proper.

Incorporation by reference requires

BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation" 
Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the Ex parte Petrescu, BPAI 2011.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-28, 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen 2007/0002159.

1. - 20. (Cancelled)

Regarding claim 21, Olsen teaches a method of generating an image using a lens and an image sensor, the method comprising:

(a) adjusting a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor (Olsen para 659 and 660; ensure that targets in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus]) while at least a second region of the image field is substantially out of focus on the image sensor, (Olsen para 659; when an image is over or under focus [second region outside of the focus point in the same image], the objects in the image are blurred. The image has peak sharpness when the lens is at a focus point.) Also (para 660; consider a situation where it is desired to take a picture of a person. The lens may be moved back and forth to find the focus point, in a manner similar to that employed in traditional digital still cameras, so that the person is in focus. However, if the person moves forward or backward, the image may become out of focus.) i.e. Same image.

(b) capturing a first image, on the image sensor, of the first region, and (Olsen para 661, camera capturing the image )

(c) at least partially correcting the first image for field-of-view distortion, (Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, into values that more closely match [correcting the first image] the dynamic range characteristics of a display device, The mapping provided by gamma correction stage 840 helps to compensate for the mismatch between the dynamic ranges [first and second].)

wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, (Olsen para 659 and 660; ensure that targets[sub-region of the larger region that is over focused, focused, and under focused] in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus])

wherein the larger region of the image field includes a second sub-region(Olsen para 659, over and under focused region [second-region]), 

the method further comprising combining at least some of the first sub-region and the second sub-region to form a substantially in-focus image of the larger region, (Olsen para 663; aliasing [distortion of image i.e. out of focus] is removed or substantially reduced by moving the lens [moving the lens to focus] by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining the captured images.)

(Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, e.g., camera channels 260A-260D, into values that more closely match the dynamic range characteristics of a display device [for displaying] (e.g., a liquid crystal display or cathode ray tube device).) the substantially in-focus image of the larger region. (Para 663; aliasing is removed [substantially in-focus] or substantially reduced by moving the lens by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining [combining images makes a larger in focus image region] the captured images.)

Regarding claim 22, Olsen teaches all of the limitations of claim 21 and further teaches, wherein adjusting the position of the lens relative to the image sensor comprises adjusting an axial distance of the lens from the image sensor. (Olsen para 659 and 663; the lens back and forth accordingly to find the focus point, in a manner similar to that employed in traditional digital still cameras.; aliasing is removed or substantially reduced by moving the lens by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions) Also see Fig. 4 and para 450. Fig.9O.

Regarding claim 23, Olsen teaches all of the limitations of claim 21 and further teaches, wherein the lens comprises a MEMS-actuated lens. (Olsen para 663; The lens movement of 0.5 pixel distance can be implemented using one or more MEMS actuators)

Regarding claim 24, Olsen teaches all of the limitations of claim 21 and further teaches, further comprising repeating (a) to (c) for the second sub-region. (Olsen para 659-660 Auto focus, the purpose of which is to ensure that targets in an image are in focus. so that the [target] person is in focus. if the person moves forward or backward, the image may become out of focus. embodiments employ an advance auto focus mechanism that, in effect, increases the Depth of Focus number by 10, 20 or more times, so that the camera focus is insensitive (or at least less sensitive) of target location. As a result, the target is in focus most of the time.)  Regardless of second, third, or n sub-region; correction is continues in x, y and z direction.  See para 662 increasing resolution, detail enhancement, lens alignment, auto focus and range. All are focus based on sub-regions. 

Regarding claim 25, Olsen teaches all of the limitations of claim 24 and further teaches, further comprising: dividing the larger region into the first sub-region and the second sub-region. (Olsen para 715; the movement employed in the x direction and/or y direction may be divided into any number of steps so as to provide any number of different relative positionings (between the optics and the sensor for a camera channel) in which images [sub-regions] may be captured.)

Regarding claim 26, Olsen teaches all of the limitations of claim 21 and further teaches, further comprising: automatically selecting the larger region of the image field of which to form the substantially in-focus image. It is noted that large region of image field is based on the image, it is well known to point a camera at a wall or table for to auto focus the camera to a range as most cameras use IR ranging for autofocus. 

Regarding claim 27, Olsen teaches all of the limitations of claim 26 and further teaches, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field. (Olsen para 1285, an infrared camera channel is employed to help provide or increase the sensitivity of the digital camera apparatus.)

Regarding claim 28, Olsen teaches all of the limitations of claim 27 and further teaches, wherein (b) and (c) are performed on visible colour planes of the first image. (Olsen 667; color correction stage, which helps to map the output of the camera into a form that matches the color preferences of a user. the color correction stage generates corrected color values using a correction) It is noted that adjusting focus to improve resolution was used to correct for aliasing as described in claim 21. Example of correcting aliasing using focus to improve resolution was given in para 661 as “colorful lines” in a tie.  Focusing to gain a higher resolution for color.

Claim 31 is rejected using the same rejections as made to claim 21.
Claim 32 is rejected using the same rejections as made to claim 22.
Claim 33 is rejected using the same rejections as made to claim 23.
Claim 34 is rejected using the same rejections as made to claim 24.
Claim 35 is rejected using the same rejections as made to claim 25.
Claim 36 is rejected using the same rejections as made to claim 26.
Claim 37 is rejected using the same rejections as made to claim 27.
Claim 38 is rejected using the same rejections as made to claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29, 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen as applied to claim above, and further in view of Ritchey US 2008/0024594.

Regarding claim 29, Olsen teaches all of the limitations of claim 26 but does not explicitly teach, wherein the automatically selecting is based on face detection or gesture detection or However, Ritchey teaches para 213, follow-on voice command or gesture.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Olsen in view of Ritchey such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving recording of a stereoscopic panoramic scene; Ritchey para 34.

Regarding claim 30, Olsen teaches all of the limitations of claim 26 but does not explicitly teach, wherein the automatically selecting is based on video or audio analysis or both. However, Ritchey teaches para 13 and 171, target tracking allows the user to designate what subjects in the recorded panoramic scene to follow and to make a video sequence of. Designate target for tracking with a cap [video], who is audibly loud [audio].  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Olsen in view of Ritchey such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving recording of a stereoscopic panoramic scene; Ritchey para 34.

Claim 39 is rejected using the same rejections as made to claim 29.
Claim 40 is rejected using the same rejections as made to claim 30.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664